                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Charles Richard Stone,                                Case No. 11-cv-0951 (WMW/HB)

                            Plaintiff,
                                               ORDER ADOPTING REPORT AND
       v.                                          RECOMMENDATION

Lucinda E. Jesson et al.,

                            Defendants.


      This matter is before the Court on the December 5, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 95.)

Because no objections have been filed, this Court reviews the R&R for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The December 5, 2018 R&R, (Dkt. 95), is ADOPTED.

      2.     Plaintiff Charles Richard Stone’s Motion for an Order Requiring MSOP to

“Allow” Plaintiff an Extra Legal Materials Storage Bin, (Dkt. 62), is DENIED.



Dated: February 11, 2019                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
